In an action to recover damages for the wrongful conversion of plaintiff’s shares of stock upon forged indorsements, plaintiff received partial satisfaction upon the release of two of the obligors in a prior action. This action is against other obligors, not parties to the prior action, to recover the remaining damages. Order denying defendant McGuire’s motion for summary judgment affirmed, with ten dollars costs and disbursements. The discharge of the obligors in the prior action released the co-obligors, the defendants in this action, only in the amount of the consideration already received. (Debtor and Creditor Law [Laws of 1928, chap. 833], art. 8.) Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur.